Citation Nr: 1229089	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  05-31 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to compensation benefits for blindness and enucleation of the left eye under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1961 to October 1963.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2005 RO decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  This case was previously before the Board in April 2011 and was remanded for additional development, to include affording the Veteran a VA examination.

In a September 17, 2009 decision, the Board denied compensation benefits for blindness and enucleation of the left eye under the provisions of 38 U.S.C.A. 
§ 1151.  The Veteran appealed the September 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 Order, the Court granted a Joint Motion for Remand (styled as "Joint Motion For An Order Vacating And Remanding The Board Decision On Appeal And Incorporating The Terms Of This Remand"), and vacated the September 2009 Board decision and remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Based on the absence of informed consent forms, the Board in April 2011 remanded the case in order to obtain the missing consent forms from the Veteran's prior surgeries.  In particular, the April 2011 Board decision contained the following:

The AMC/RO should contact the Northport, New York, VAMC, or other appropriate VA facility, and obtain any and all informed consent forms and related records pertaining to the left eye procedures performed on the Veteran by VA from February 2000 to March 2001.  If no such informed consent records are available, documentation of this fact should be added to the claims files.

Despite the Board's April 2011 remand instructions, it appears that the requested consent forms have not been obtained or noted to be unobtainable.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Based on the foregoing, the Board finds that another attempt to obtain the consent forms should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Northport, New York, VAMC, or other appropriate VA facility, and obtain any and all informed consent forms and related records pertaining to the left eye procedures performed on the Veteran by VA from February 2000 through March 31, 2001.  If no such informed consent records are available, documentation of this fact should be added to the claims files.

2.  The AOJ should then, based on all the evidence of record, readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


